*181OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF.
El proyecto de que se trata en el presente caso fue pre-sentado al Gobernador en noviembre 25 de 1917. La Legis-latura suspendió sus sesiones (adjourned) en noviembre 26 de 1917, para volverse a reunir en febrero 4 de 1918. El Gobernador no aprobó el proyecto (bill) ni lo devolvió con sus objeciones, y sostiene el peticionario que llegó a conver-tirse en ley.
Las palabras esenciales a considerar, tomadas de la Sec-ción 34 del Acta Orgánica de Puerto Rico, son las siguientes:
“ Cuando un proyecto de ley que haya sido aprobado se presente al Gobernador para su firma, si éste lo aprobare, lo firmará; si no lo aprobare, lo devolverá con sus objeciones a la cámara en donde se originó, la cual anotará dichas objeciones por extenso en su libro de actas, y procederá ■& reconsiderar el proyecto. * * * Si cual-quier proyecto de ley no fuere devuelto por el Gobernador dentro de diez días (exceptuando los domingos) después de habérsele pre-sentado, pasará a ser ley del mismo modo que si lo hubiera firmado, a menos que la Asamblea Legislativa, levantando sus sesiones {by adjournment) impidiere su devolución, siendo en ese caso ley si lo firmare el Gobernador dentro de treinta días después de recibirlo; en caso contrario no será ley.”
Por tanto, cuando la defensa consiste en que determinado proyecto de ley no llegó a convertirse en ley, el problema a resolver es cuándo y cómo la suspensión de las sesiones .im-pide la devolución; y lo primero que hay que inquirir es cuándo y cómo se hace la devolución a determinada cámara. Si el Gobernador deseare devolver un proyecto de ley, con sus objeciones, tiene que hacerlo dentro del término de diez días (exceptuando los domingos) de habérsele presentado. Si deseare tomarse el término completo de diez días para considerar el proyecto y deseare entonces devolverlo con sus objeciones, su deber es devolverlo el xíltimo día que se le ha concedido para ello. Si durante este último día la cámara correspondiente en donde se originó el proyecto no estuviese en sesión, ¿se ha impedido la devolución del proyecto? Por *182lo que he leído del estatuto o de la Constitución de los Es-tados Unidos j por otros datos históricos que he podido en-contrar, entiendo que la devolución que hubiera podido ha-cerse en ese último día, ha sido evidentemente impedida. En otras palabras, la devolución debe hacerse a la cámara en donde se originó el proyecto cuando la cámara esté efectiva-mente en sesión abierta.
Tomando las palabras “la cámara en donde se originó el proyecto”, el término “cámara” (House) no está limitado a la casa o edificio, sino que significa, necesariamente, los miembros que componen la cámara y que se hallen en su acostumbrado sitio de reunión.
“Ninguna de las Cámaras deberá * * * suspender sus sesiones (adjourn) por más de tres días, ni suspenderlas para celebrarlas en otro sitio que no sea aquel en que las dos cámaras tengan su asiento.” (Cita tomada de la Sec-ción 34 que estamos considerando). La cláusula se refiere a los miembros de esa Cámara y esa condición de miembro sólo toma forma tangible y visible cuando está reunida en su sa-lón regular de sesiones. Otra cita de la Sección 34 es la siguiente: “Ningún proyecto de ley (bill) pasará a ser ley hasta que sea aprobado en cada cámara en votación por lista (Yea-and-nay vote) por una mayoría de los miembros que la componen.” La cámara está compuesta de sus miembros, y la reunión de los mismos se da por sentada. En otros pasa-jes y en la Sección 34 del Acta Jones, la palabra “cámara” se emplea en el mismo sentido.
La Corte Suprema de New Jersey así lo dijo en el caso Ex. rel. Werts v. Rogers, 23 L. R. A. 377, y análoga declara-ción se halla en “Opinions Rendered to the Governor” cons-tante en 12 Fla. 673. Esta fué evidentemente la opinión de la Corte Suprema de Illinois en el caso de People v. Hatch, 33 Ill. 154 et seq. Decididamente en el mismo sentido se pronuncian los casos de State v. Joseph, 57 So. 944 y el de State v. Town of South Norwalk, 58 Atl. 760. Cada uno de estos casos sos-tiene que la devolución a un funcionario de la cámara es una *183anormalidad en Derecho Parlamentario. Entiendo ser ésta la plena inferencia que ha de sacarse del significado original del término “cámara” derivada de cualquiera de las deci-siones citadas en pro y en contra en el alegato del Fiscal General sobre la cuestión principal de si el proyecto de ley que estamos considerando pasó o no a ser ley.
“La cual cámara anotará sus objeciones por extenso en su Libro de Actas.” Que no puede existir acta alguna del día no-legislativo parece tan claro que sólo se necesita citar muy pocas autoridades, pero nos referiremos a las siguien-tes: Field v. Clark, 143 U. S. 671; People v. Hatch, 33 Ill. 156 et. seq.; People v. Leddy, 123 Pac. 827, con sus citas de casos, y la obra de Cushing titulada “Ley y Práctica de las Asambleas Legislativas”, párrafos 417, 422-423; Montgomery Beer Bottling Works v. Gaston, 51 L. R. A. 400, 411; Rash v. Allen, 76 Atl. 370, 384; Oakland Paving Co. v. Hilton, 69 Cal. 479; State ex rel. Colbert v. Wheeler, 172 Ind. 588, en donde se decide que no existe otra prueba de haberse vetado una ley fuera del Libro de Actas. El único registro provisto por la Constitución de los Estados Unidos o el Acta Orgánica de Puerto Eico es el Libro de Actas de la cámara a la que debe ser devuelto el proyecto. El acta, aunque en la práctica legis-lativa puede registrarse después de levantarse la sesión del día, se retrotrae al día legislativo. Cuando la Legislatura o una de las cámaras suspende sus sesiones (adjourns) por un día, no puede hacerse devolución alguna en ese día.
En la Opinión de los Jueces, constante en 3 Mass. 567, y en el caso de Miller v. Hurford, 9 N. W. 477, citados en la opinión de la mayoría en apoyo de su conclusión, cada una de las dichas cortes aceptó el hecho de que no podía hacerse devolución alguna en un día no-legislativo y resolvieron la cuestión decidiendo que el Gobernador tenía el prefijado nú-mero de días legislativos dentro del cual podía devolver el proyecto. En otras palabras, si bien los recesos intermedios o las suspensiones de las sesiones (adjournments) no impidie-ron la devolución, tal devolución debe hacerse en el subsi-*184guíente día legislativo. La Constitución de Alabama, según se demuestra en el caso de State v. Joseph, supra, exige que se haga la devolución en la sesión subsiguiente.
Si bien la interpretación que ha de dársele al Acta Orgá-nica y a la Constitución de los Estados Unidos casi necesa-riamente significa días del calendario por razón de exigirse la devolución dentro de'diez días (con excepción de los domin-gos), sin embargo, debe advertirse que de seguirse las deci-siones de Massachussetts y Nebraska, el proyecto que esta-mos considerando dejó de convertirse en ley porque el Gober-nador no tuvo diez días legislativos dentro de los cuales pudo devolver el proyecto. El mencionado proyecto se le envió en noviembre 25; la Legislatura levantó sus sesiones (adjourned) en noviembre 26, volvió a reunirse en febrero 4 y levantó defi-nitivamente sus sesiones (adjourned sine die) en febrero 6. El Gobernador tuvo posiblemente cuatro días legislativos para devolver el proyecto.
En el caso de Harpending v. Haight, 39 Cal. 189, que es un caso cuidadosamente considerado y citado en apoyo de la conclusión a que llegó la mayoría de esta corte en su opinión, los razonamientos del mismo contenidos en la página 199 et' seq. demuestran que la corte era de opinión que la devolución debía hacerse en sesión abierta, normalmente dentro de los diez días si fuera posible, pero de otro modo dejando el pro-yecto en manos de alguna persona para su efectiva devolu-ción subsiguiente. La corte en ese caso después de demos-trar que la devolución debía ser tan solemne como la presen-tación, declaró que no hubo devolución alguna. Fueron las especiales circunstancias de ese caso, que habremos de discu-tir más adelante, lo que indujeron a la corte a decir que una suspensión momentánea (momentary adjournment) de la cá-mara no impidió la devolución del proyecto.
Los razonamientos de la corte In re Opiniones de los-Jue-ces, constante en 45 N. H. 610, y en el caso de Hequembourg v. City of Dunkirk, 2 N. Y. Supp. 447, 49 Hun. 550, son al-gunas de las excepciones que indican lo que constituye la *185regla general. Las mismas palabras de la sección 39 del Có-digo Político, tomadas probablemente de California o Idaho, demuestran que, normalmente, la devolución debe hacerse en sesión abierta. La devolución, tal como allí se especifica, dice la Legislatura, será equivalente a una “devolución en sesión abierta”. Quizás nada demuestra de la manera más clara-mente tradicional el modo de hacerse la devolución y la in-terpretación de esas precisas palabras.
El uso de la misma palabra “adjournment” necesaria-' mente significa que el cuerpo a que se refiere ha cesado de actuar temporal o permanentemente y que no puede hacerse devolución alguna a dicho cuerpo cuando menos, hasta que se vuelva a reunir dicho cuerpo y que la Legislatura, a que se aplican esas palabras, no tiene existencia activa.
Como lo indica el Fiscal General, la palabra “adjournment”, se emplea en la Sección 34 del Acta Orgánica en cua-tro lugares. Nada se halla en la ley misma que indique que los redactores de la Constitución o el Congreso entendieron más de una cosa por el uso de la palabra “adjournment”. No existe autoridad alguna en el Acta Orgánica ni en la Cons-titución en el uso de la palabra “adjournment” para distin-guirla de un receso (recess). En la Sección 26 cuando el Congreso quiso referirse a una suspensión definitiva (final adjournment) lo dijo así con esas mismas palabras.
Si un proyecto de ley pudiera devolverse a los oficiales de una de las cámaras, entonces igualmente pudiera hacerse la devolución en cualquier tiempo, como dice Mr. Fay en su alegato en el caso de United States v. Weil, 29 Ct. of Claims 525. El dice que aparecía muy claramente de los términos en que se halla redactada la Constitución que si el Presidente podía devolver un proyecto a un oficial de la cámara y su entrega a tal oficial constituyese una devolución suficiente, la cláusula de la Constitución relativa a la suspensión de las-sesiones (adjournment) del Congreso que impiden su devo-lución sería completamente fútil; porque si pudiera devol-verse a un oficial de la cámara, una suspensión de las sesiones *186del Congreso nunca podría impedir su devolución. Siempre liay un oficial de la cámara, argüía él, y por lo tanto la cláu-sula de la Constitución carecería de significación alguna. Ul-teriores y más laboriosos argumentos se hallan en los casos de State v. Joseph, 57 So. 942, y en el de State v. Town of South Norwalk, 58 Atl. 760.
Parece claro.a mi entender, por lo que me dicen la razón y las,autoridades, que una devolución de conformidad con la Constitución debe hacerse en sesión abierta, y de que cual-quiera suspensión de las sesiones (adjournment) impide tal devolución cuando menos por de pronto, o hasta que la cá-mara de que se trata reanude sus sesiones. En el caso de State v. Joseph, supra, se declaró que no podía trasmitirse ningún proyecto de ley de una cámara a la otra cuando cual-quiera de las mismas no estuviese en sesión.
Sin embargo, puesto que no existe • autorización alguna para devolver un proyecto de ley después de los diez días (con excepción de los domingos), una suspensión por un tér-mino que excede del último día concedídole al Gobernador im-pide su devolución. Esta fué, evidentemente, la opinión del Juez Sr. Nott en el caso de United States v. Weil, supra.
En el tomo XX, Opiniones A. G. U. S., el Fiscal General Sr. Miller, dice:
“En otras palabras, dentro del significado de la Constitución, se ha sostenido que un receso (recess) -constituye una suspensión de sesiones {adjournment). Como cuestión inicial’yo diría que la dis-persión de las dos cámaras del Congreso por un período de tiempo definitivo, de conformidad con una resolución conjunta, como la que está sometida a mi consideración, constituye una suspensión de las sesiones (adjournment) dentro del significado de la subdivisión 2 de la sección 7 del Artículo I de la Constitución. Si se aplicara una regla distinta a una suspensión (adjournment) por diez días podría aplicarse a una suspensión (adjournment) por muchos meses. Su-póngase que el Congreso habiéndose reunido el día 1º. de diciembre levantase sus sesiones en 1º. de febrero para reanudarlas el día 1º. de octubre. ¿ Qué ocurriría con un proyecto de ley presentado al Presidente y no aprobado dentro de diez días? Difícilmente podría *187permanecer en nn estado de suspensa animación hasta que el Con-greso reanudase sus sesiones. El Presidente no podría vetarlo en la forma prevista por la Constitución, y siendo ello así, aparecería seguirse que de no haberse firmado dejó de convertirse en ley.”
El Fiscal General lia analizado los casos de Massachusetts, New Hampshire y California y fué de opinión que la suspen-sión de las sesiones (adjournment) del Congreso impidió la devolución. Es cierto que, para mayor seguridad, aconsejó al Presidente que aprobase o devolviese el proyecto, pero con ello no se deterioró la fuerza ni la solemnidad de su opinión. La administración de Harrison, durante la cual se emitió esa opinión, fué notable por sus cuidadosos nombramientos judi-ciales, y el mismo Presidente fué un abogado muy competente, de modo que la opinión de su Procurador General emitida en esa época tiene derecho a ser estimada de considerable peso.
Además de estas dos expresiones de la actitud federal ha-cia esta especial disposición de la Constitución, tenemos el he-cho, como lo indica el Fiscal General, de que en el caso de La Abra Silver Mining Company v. United States, 175 U. S. 423, los funcionarios del gobierno sostenían que el proyecto en controversia en aquel caso había pasado a ser ley, y sin embargo en ninguna parte de su argumento se fundaron en la teoría de que el proyecto se había convertido en ley por la razón de que el Presidente no lo había devuelto dentro de los diez días. Ellos se basaron enteramente en el hecho de que había sido aprobado después de transcurridos los diez días.
Análogo razonamiento respecto a la interpretación del Eje-cutivo se halla en el caso de People v. Kaiser, 135 N. Y. Supp. 274 (confirmado en 206 N. Y. 46.)
En el caso de La Abra Silver Mining Co., supra, el Juez Sr. Harlan dice que la aprobación de un proyecto de ley y la devolución del mismo los coloca la Constitución sobre bases diferentes y todo lo que ese caso específicamente resolvió fué que un proyecto de ley podía ser aprobado durante un receso (recess).
En el caso de State v. Town of South Norwalk, 58 Atl. *188759, el Juez Sr. Baldwin fué de opinión que se liabía impe-dido la devolución. La opinión de la mayoría considera tal decisión muy sumariamente, pero creemos que merece una consideración más extensa. Da una idea de las primeras re-laciones entre la Legislatura y el Gobernador, demostrando que, por lo menos en aquel Estado, el Gobernador formaba parte de la Legislatura, presidiendo sus sesiones. Esto me lleva a considerar otro punto, o sea, que nada existe en' las palabras de la Constitución o de la Ley Orgánica que exija que el Gobernador presente sus objeciones por escrito. El pudiera comparecer ante la cámara el último día de sesiones y manifestar sus objeciones oralmente, y la cámara corres-pondiente estaría obligada a extender sus objeciones en su diario de sesiones. Este procedimiento, como lo indica el caso de Connecticut, probablemente no hubiera sorprendido a ninguno de los primeros legisladores, y la acción del Presi-dente Wilson al comparecer personalmente ante el Congreso para hacer sus mensajes da color a la teoría de que el Go-bernador podría de tal modo presentar sus objeciones oral-mente.
El caso In re An Act entitled “An Act Concerning Public Utilities” 84 Atl. 706, es de exacta aplicación, y sus razona-mientos y las autoridades que cita justifican la actitud del demandado en este caso. People v. Hatch, 33 Ill. 156, es un caso aplicable en cuanto a sus razonamientos generales, aun-que en ese estado el Gobernador debe, según la Constitución, devolver el proyecto en la próxima sesión legislativa.
He tratado de demostrar que en Massachusetts y Nebraska, encontrándose en situación algo similar, se resolvió la cues-tión diciendo que los días concedidos al Gobernador para deli-berar eran días legislativos y no días naturales. En el caso de New Hampshire la suspensión, aparentemente, fué sólo has-ta después del domingo, pero en todo caso la corte resolvió que lá suspensión ordinaria de un día para otro, declarán-dose en recesos no impedía la devolución. El caso de Nueva York, de Hequembourg v. City of Dunkirk, 2 N. Y. Supp. *189447, 49 Hun. 550, siguió la teoría del de New Hampshire, diciendo que nn receso ordinario no impedía la devolución.
En el caso de Harpending v. Haight, supra, de California, fue sólo una de las cámaras la que suspendió su sesión. La corte resolvió que no hubo devolución; y la razón deci-dendi fue que como la ley no exigía imposibles el Goberna-dor-estaba obligado a hacer la devolución como mejor pu-diera. Si en ese caso hubiera devuelto el proyecto en la si-guiente sesión pública de la cámara, estando la Legislatura en sesión continua, la corte probablemente hubiera sostenido que esa devolución era suficiente.
El caso de State ex rel. State Pharmaceutical Association v. Michel, 49 L. R. A. 218, de Louisiana, aunque en la página 225 dice que la suspensión, tal como aquí se usa, sig-nifica suspensión final, no estaba planteada en él la cuestión de un receso temporal ni tampoco la de una suspensión final, y hasta cierto punto no puedo comprender por qué la corte tuviera que considerar ese punto. Lo queja corte realmente resolvió fue que el proyecto había muerto porque el Gober-nador lo había devuelto en tiempo, puesto que el término que tenía de cinco días naturales o calendarios (exceptuando do-mingos) no había expirado, y entonces la corte cuidadosa-mente explica cómo debe hacerse ese cómputo. Resuelve tam-bién, sin embargo, que- es suficiente devolución el entregar el proyecto a algún oficial, como sucedió en los casos de New Hampshire y de New York ya citados. Porque algunos de de estos casos parecen indicar que la devolución hecha a un oficial es suficiente, es que he tratado especialmente'de de-mostrar que las palabras “la cámara” no son susceptibles de tal interpretación.
El caso de Johnson City v. Tennessee East. Elec. Co., 182 S. W. 587, es el que más se acerca a sostener las contencio-nes del peticionario. Pero así como la corte en ese caso trata de distinguir los casos de Illinois y de Connecticut haciendo referencia a sus constituciones y prácticas especiales, creo yo que el caso de Tennessee puede ser distinguido. En reali-*190dad de verdad la corte decidió que la interpretación que ha de darse al precepto constitucional específico está determi-nada por la propia Constitución de Tennessee, puesto que la disposición estatutoria permitiendo la devolución por parte del Gobernador, con sus objeciones escritas, a la comisión de proyectos registrados sería una devolución válida, dentro del significado de la Constitución.
En vista del lenguaje mismo de la Constitución Federal y de las autoridades que he citado, incluyendo el caso de New Jersey que en el de Tennessee no se cita, éste no puede tenerse por decisivo. Quedan ya considerados los casos dis-cutidos en la opinión de la mayoría.
La conclusión general a que he llegado queda robustecida por el hecho de que el Gobernador, al vetar un proyecto, casi universalmente está considerado como que actúa como parte de la Legislatura. Yéase la nota del caso de Detroit v. Chapin, 37 L. R. A. 396; Sutherland Stat. Const., sec. 60, p. 101; Com. ex rel. Elkin v. Barnett, 199 Pa. 166, 55 L. R. A. 882; Lukens v. Nye, 105 Pac. 594; Regents of State University v. Trapp, 113 Pac. 912; State ex rel. Main v. Crouns (Neb.), 20 L. R. A. 265; In re Executive Communication (Fla.), 6 So. 925; Fulmore v. Lane (Tex.), 140 S. W. 411. No puede rea-lizarse acto alguno legislativo mientras la Legislatura no está en sesión.
El Congreso ha dicho específicamente con respecto a Puer-to Eico que el Gobernador tendrá treinta días para aprobar iin proyecto de ley en caso de que la suspensión impida la devolución, pero la devolución deberá hacerse exactamente como lo sería de acuerdo con la Constitución de los Estados Unidos. En el caso de Lyons v. Woods, 153 U. S. 663, la corte resolvió que la Constitución de un Territorio, en tanto en cuanto es conforme a la Constitución de los Estados Uni-dos, ha de interpretarse al igual que lo sería la Constitución de los Estados Unidos.
Ahora bien, exceptuando quizás el caso de Tennessee, la consecuencia final de las opiniones citadas, en cuanto son *191razonadas y no simples dicta, es que las cortes no se aco-gerán a nna interpretación liberal de la ley cuando nna suspen-sión temporal, momentánea n ordinario receso impide la devo-lución de un proyecto. El Gobernador en ese caso, como dice el de California, debe devolver el proyecto como mejor pueda. Pero me parece que estas cortes lian becho una excepción al lenguaje de la Constitución con el fin de dar efecto a lo que ellas consideraron la evidente intención de los redactores de la Constitución. Es posible, también, que yo no disintiera de tal interpretación dada a una suspensión por algunos días o a una suspensión ordinaria de la Legislatura. Debe darse efecto a cada parte de nna Constitución. No hay, sin embargo, razón alguna para extender la excepción de tal modo que se convierta en regla general. No trato ahora de definir claramente qué constituiría un receso ordinario que no impi-diera la devolución. Una suspensión por setenta, días, como ha sucedido en el presente caso, no participa de la natura-leza de un receso ordinario.
La corte debe tratar de dar efecto a todas las disposicio-nes de la Constitución. Aún la interpretación literal de que la suspensión por un solo día impediría la devolución no mata necesariamente un proyecto. Sólo asegura la consideración del mismo por el Ejecutivo durante treinta días, cuyo privi-legio o deber quedaría de lo contrario anulado, especialmente cuando, como en el presente caso, la mayor parte del trabajo de la sesión estaba en poder del Gobernador para su consi deración. La opinión de la mayoría demuestra que el Go-bernador devolvió veinte y ocho proyectos de ley, con sus ob-jeciones, después de la suspensión de noviembre 26. Las Leyes de la Sesión demuestran que sesenta y tres proyectos y algunas resoluciones fueron aprobadas más tarde, y el ré-cord muestra que no se tomó acción alguna sobre once de los proyectos, entre los cuales está el que tenemos ante nosotros. En otras palabras, que después de la suspensión de la Legis-latura en noviembre 26 el Gobernador tenía en su poder más de cien proyectos y resoluciones para considerar. El período *192de la suspensión era posterior a la expiración del primitivo término de noventa días de la sesión, y había pasado mucho tiempo desde el día en que no podían presentarse nuevos pro-yectos.
La Ley Orgánica demuestra claramente la intención del Congreso de que el Gobernador tenga treinta días para la consideración de los proyectos al cerrarse la sesión, y debió haberse dado efecto a esa intención del Congreso a menos que en contrario no apareciera una razón muy poderosa. AI escoger entre dos males, me parece mejor que algunos pro-yectos fracasen por falta de tiempo para deliberar, y no que todos los proyectos sean considerados apresuradamente. En virtud de la Constitución de los Estados Unidos y de la mayor parte de los Estados individualmente, el Ejecutivo tiene una voz on la Legislatura igual a dos terceras partes de los miembros ele cada cámara, exceptuando un miembro.de cada una. Si las cortes se inclinan a una interpretación literal para dar efecto al derecho de una cámara determinada a suspender su sesión por un día o a suspender la Legislatura ambas por un corto receso, las cortes deben también ser perspicaces para impedir que quede anulado el privilegio que tiene el Ejecutivo-para deliberar. Una de las ideas principales de la Sección 34 es que la sesión debe ser continua. Me parece que, a excep-ción de la de Tennessee, casi cualquiera de las cortes enume-radas en el alegato del Attorney General, donde se conside-raban los casos en pro y en contra, hubiera dicho que la sus-pensión tomada en este caso era más bien una suspensión final por su naturaleza que un receso ordinario. Las consecuencias desagradables de cualquiera otra interpretación son mani-fiestas. Se dice, por ejemplo, en la obra “Watson On The Constitución,” volumen 2, p. 991, que el receso del Senado no-significa la suspensión de la sesión por un día de fiesta.; y que el Presidente no está justificado para hacer un nombra-miento de receso durante ese período. Por tanto si esta sus-pensión ha de ser considerada como un receso ordinario, y si el comentarista está en lo cierto, el Gobernador estaba im-*193pedido de liacer nombramiento alguno por un período de se-tenta días, desde noviembre 26 hasta febrero 4. Como si la Legislatura puede suspender su sesión por setenta días, puede hacerlo así por un período mucho más largo que se extienda quizás hasta cerca de un año, tal suspensión para-lizaría, durante esa prolongada suspensión, la facultad que tiene el Gobernador para hacer nombramientos. Y, asimis-mo, impediría probablemente la posibilidad de una sesión extraordinaria. Si la suspensión en este caso, aunque no una suspensión final, participa del. carácter de una suspen-sión final, no haciendo la Ley Orgánica distinción entre sus-pensión y receso, parece entonces probable que, durante una larga suspensión por setenta días o más, el Gobernador po-dría tanto hacer nombramientos como convocar a una sesión extraordinaria de la Legislatura.
Se ha advertido en la opinión de la mayoría el hecho de que el Gobernador devolvió veinte y ocho proyectos de ley con su veto. La inferencia sería que ésta era una interpre-tación por parte del Ejecutivo, pero si -hay tal interpretación en este caso, ella consiste en el acto del Secretario Ejecutivo al negarse a promulgar la ley en cuestión. El está entera-mente sujeto a las órdenes del Gobernador. Asimismo, el Attorney General, como parte de lá rama Ejecutiva del Go-bierno aparece aquí combatiendo la expedición del auto de mandamus. La acción del Gobernador en este caso, como en el de la opinión dada por el Attorney General Miller al Pre-sidente Harrison, es la acción que se tomaría fácilmente de-bido a exceso de precaución. El Gobernador pudo haber fir-memente creído, como lo creyó el Attorney General Miller, que los proyectos no devueltos durante los setenta días no se convertirían en ley; pero también podía, sin embargo, es-coger las leyes que según él estaban sujetas a mayor número de objeciones y devolverlas vetadas a la Legislatura en la forma indicada por el artículo 39 del Código Político. El pudo haber abrigado dudas respecto de la interpretación que hubieran de darle las cortes, y tal duda ha quedado hasta *194ahora justificada por la actuación de esta Corte en el pre-sente caso. En todo caso sería plausible por parte del Go-bernador el expresar sus objeciones, en bien de la futura legislación. Ninguna serie de actos solamente que abarque un período corto de tiempo debe ser considerado como una interpretación del Ejecutivo.
La opinión de la mayoría también hace hincapié en los efectos del artículo 39 del Código Político, que dice así:
“Si el día en que deseare el Gobernador devolver un proyecto Re ley sin su aprobación y con sus objeciones al mismo, se hallare en receso (por el día, pero no por la sesión) la cámara en que se •originó, podrá entregar dicho proyecto de ley junto con su mensaje al Presidente o Secretario,’ y si después de buscarse con la debida diligen-cia, no pudiere darse con ninguno de éstos entonces hará la entrega a cualquier otro miembro de dicha cámara y tal entrega tendrá el mismo 'efecto que si se devolviese en sesión abierta siempre que el primer día de reanudarse dicha sesión, el Gobernador, por medio de un mensaje, le notifique la entrega, con expresión de la hora en que se efectuó y la persona a quien se hizo.”
La contestación principal a esa contención es que el ar-tículo 39 es absolutamente ineficaz para cambiar la inter-pretación que ha de darse a las palabras del Acta Orgánica respecto a qué constituye o qué impide una devolución. Si la devolución estuviera impedida por la suspensión de la Le-gislatura, en virtud de la Constitución, la Legislatura no podría hacer posible una devolución en otra forma, como se indicó en People v. Hatch, 33 Ill. 154 et seq., y en State v. Joseph, 57 So. 944. Hay tres cosas, de acuerdo con el Acta Orgánica, que el Gobernador puede hacer después que se le presenta un proyecto de ley: puede aprobarlo, puede devol-verlo con sus objeciones, o puede no tomar acción alguna. El artículo 39, por sus términos, se refiere sólo al caso en que el Gobernador desea devolver un proyecto con sus obje-ciones ; no tiene aplicación al caso en que opta por no tomar acción alguna por falta de tiempo, o por alguna otra causa. La Ley Orgánica claramente dispone que si después de ex-*195pirar los treinta días no lo aprobare, el proyecto no se con-vierte en ley, demostrando así qne el Congreso persistía en decir qne nn proyecto quedaría derrotado si el Gobernador no lo aprobaba. El artículo 39, además, fné adoptado con anterioridad a la Ley Orgánica. La anterior Ley Orgánica no contenía precepto alguno con respecto a ese privilegio de treinta días. Es evidente, además, de nna lectura del artículo 39, qne se refiere a nna suspensión de la cámara por el día y no a nna suspensión de la Legislatura por nn largo período.
Como después de ser presentados al Gobernador los pro-yectos deben ser devueltos en una sesión pública de la cá-mara correspondiente y como no había tal cámara en sesión al expirar los diez días (exceptuando domingos) ni dentro del término de un receso ordinario, yo sostengo qne la devo-lución del proyecto de que se trata fué impedida y que la expedición del mandamus debió haberse denegado.